Citation Nr: 0827968	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits based upon unreimbursed 
medical expenses in 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  He died in 
April 2004, and the appellant is his daughter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

In May 2007, the Board remanded this matter for additional 
evidentiary development, which has since been completed.


FINDINGS OF FACT

At the time of the veteran's death, there were no due, but 
unpaid, benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the RO.  
However, the RO subsequently provided actual notice, within 
the July 2005 statement of the case, to the appellant 
regarding what information and evidence is needed to 
substantiate her accrued benefits claims, as well as 
specifying what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claim.  This notice was 
followed by a readjudication of the issue on appeal in a June 
2008 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The appellant did not receive notice as to the information 
and evidence necessary to establish increased ratings or 
effective dates; however, the appellant was not prejudiced by 
this lack of notice because the issue at hand is entitlement 
to accrued benefits which are benefits pending and due at the 
time of the veteran's death.  As such, neither a disability 
rating nor an effective date would be assigned even if 
accrued benefits were granted in this case.  In any event, in 
light of the denial of this claim in this appeal, the 
question as to any disability rating or effective date to be 
assigned has been rendered moot.

The RO has taken appropriate action to comply with the duty 
to assist the appellant with the development of her claim. 
The record includes the veteran's claims folder, which 
includes his service records and financial statements.  No VA 
examination was provided as the issue at hand is entitlement 
to accrued benefits and such benefits, as a matter of law, 
are determined based only on the evidence of record at the 
time of the veteran's death.  As such, the Board finds that 
an examination is not warranted in this instant case and the 
record as it stands includes sufficient competent evidence to 
decide these claims. See 38 C.F.R. § 3.159(c)(4).  Under 
these circumstances, the Board finds no further action is 
necessary to assist the appellant with the claim.

In sum, the record reflects that the facts pertinent to the 
claim on appeal have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

The veteran served on active duty from January 1953 to 
January 1955.  A death certificate, dated in April 2004, 
indicated that the veteran passed award in April 2004, at the 
age of 74.  The appellant is his daughter.  

At the time of his death, the veteran was receiving a VA 
nonservice-connected disability pension.  

In July 2004, the appellant submitted a claim seeking 
entitlement to accrued benefits based upon the veteran's 
unreimbursed medical expenses in 2003.  The appellant's 
submission included a copy of the front page of VA Form 21-
8416, Medical Expense Report, for the year 2003.  A note 
attached to the VA Form 21-8416 indicated that it had 
previously been filed in January, but that reimbursement had 
not been received.  The cover letter for this claim package, 
dated in July 2004, noted that the original VA Form 21-8416 
was "submitted inadvertently to the PMC and it appears that 
no further action was taken on the matter."

In the appellant's notice of disagreement, received in 
February 2005, the veteran's representative indicated that 
the veteran's original medical expense report, VA Form 21-
8416, for the year 2003, was submitted to the Pension 
Maintenance Center (PMC) in January 2004.  The statement 
further indicated that PMC lost the original request and that 
a second copy of VA Form 21-8416 was submitted to PMC in 
March 2004.

At her hearing before the Board, the appellant testified that 
the veteran's original claim for unreimbursed medical 
expenses in 2003 had been filed in January 2004 with the RO 
in Winston-Salem, North Carolina.  The appellant further 
indicated that she had always sent these claims directly to 
the RO in the past.  This time, however, after waiting until 
March, she testified that she was told by her representative 
to send a copy of the form to the PMC in Philadelphia, 
Pennsylvania.

A statement from PMC, received in May 2008, indicated that 
they had searched their records and that there was no 
evidence of PMC having received a claim concerning the 
veteran's unreimbursed medical expenses in 2003.  

In June 2007, and again in August 2007, the RO requested that 
the appellant provide a copy of the back of VA Form 21-8416 
which is at issue in this case.  No response to these 
requests was received from the appellant.  

Analysis

During his lifetime, the veteran was in receipt of a VA 
pension.  Pursuant to 38 U.S.C.A. § 1521(a), pension is 
payable to a veteran of a period of war who is permanently 
and totally disabled from nonservice-connected disability not 
the result of his or her own willful misconduct.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. 
§ 1521(a); 38 C.F.R. §§ 3.3(a)(3) (2007).  Payments of VA 
nonservice-connected pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable family income.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2007).  Payments of 
any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded. 38 C.F.R. §§ 3.271, 3.272 (2007).  
Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.272 (2007).

The veteran died in April 2004.  Subsequent to the veteran's 
death, the appellant filed for accrued benefits and submitted 
a list of unreimbursed medical expenses for the year 2003.  
The appellant further alleged that the veteran had previously 
filed his application for these unreimbursed medical expenses 
on two separate occasions, in January 2004 and March 2004.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid, will, upon the death of such 
veteran be paid to his spouse.  38 C.F.R. § 3.1000.

On March 4, 2002, VA proposed an amendment to its accrued 
benefits regulations at 38 C.F.R. § 3.1000(d)(4) to revise 
the definition of "evidence in the file at date of death" to 
make clear that accrued benefits may only be based on 
evidence in VA's possession on the date of the beneficiary's 
death.  67 Fed. Reg. 9638 (March 4, 2002).  This amendment 
became effective November 27, 2002. 67 Fed. Reg. 65,707 (Oct. 
28, 2002).

The appellant filed her claim in April 2004.  Thus, the 
amended versions of 38 C.F.R. § 3.1000(d)(4) control in the 
instant case.  As the amended provisions only allow 
consideration of evidence in the file at the date of 
veteran's death in accrued benefits claim, VA is prohibited 
from considering the 2003 expense report submitted after the 
veteran's death in order to award accrued benefits.  As such, 
the appellant's accrued benefits claim for an adjustment of 
the veteran's 2003 pension based on calculation of 
unreimbursed medical expenses submitted after the veteran's 
death must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board has considered the appellant's contention that the 
veteran's original medical expense report, VA Form 21-8416, 
for expenses from the year 2003, was submitted to VA prior to 
his death.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  "Date of receipt" generally means the date 
on which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  Woods v. Gober, 14 Vet. App. 214, 
220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA 
need only mail notice to the last address of record for the 
presumption to attach).  The United States Court of Appeals 
for Veterans Claims (Court), has also "applied the 
presumption of regularity to all manner of VA processes and 
procedures."  Woods, 14 Vet. App. at 220.  See Schoolman v. 
West, 12 Vet. App. 307, 310 (1999) (applying presumption as 
to whether RO sent to claimant the application form for 
dependency and indemnity compensation); see also Butler v. 
Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (the 
presumption of regularity, presumed that VA had properly 
discharged its responsibilities by attaching a copy of the 
notice of appellate rights to the notification letter).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman, 
12 Vet. App. at 310.

Despite the appellant's assertions that VA lost or misplaced 
the veteran's original unreimbursed medical expense report, 
VA Form 21-8416, for the year 2003, filed in January 2004 and 
in March 2004, she has offered no supporting clear evidence 
that this is the case.  

The appellant testified that she had sent the veteran's 
original application to the RO in Winston-Salem, North 
Carolina, in January 2004, just as she had done in previous 
years.  However, a statement from the appellant's 
representative noted that the original application, filed in 
January 2004, was sent to directly to PMC.  The Board also 
notes that neither the appellant, nor her representative 
referred to the need for a second alleged filing of this 
information when the presented their initial claim herein in 
July 2004.  Finally, the Board notes that despite the RO's 
requests on two separate occasions, the record does not 
include a complete copy of VA Form 21-8416, including 
specifically the portion of the application which would have 
contained the veteran's signature and the date it was signed. 

Accordingly, there is no basis under which accrued benefits 
may be granted. Therefore, entitlement to accrued benefits 
must be denied.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


